PRECEDENTIAL


       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT

                    ____________

                     No. 13-1685
                    ____________

     MILTON LIZARDO OROZCO-VELASQUEZ,
                                 Petitioner

                          v.

ATTORNEY GENERAL UNITED STATES OF AMERICA
                                 Respondent


       On Petition for Review of an Order of the
            Board of Immigration Appeals
            (Agency No. A076-124-724)
        Immigration Judge: Alberto Riefkohl


                Argued March 4, 2015

Before: McKEE, Chief Judge, AMBRO and ROTH, Circuit
                       Judges

           (Opinion filed: March 11, 2016)
Amanda Johnson                           (Argued)
(Admitted Pursuant to L.A.R. 46.3)
Ryan M. Moore, Esq
Stuart T. Steinberg, Esq
Dechert
2929 Arch Street
18th Floor, Cira Centre
Philadelphia, PA 19104

                    Amicus Petitioner


Robert D. Tennyson, Jr., Esq.            (Argued)
United States Department of Justice
Office of Immigration Litigation
450 5th Street, N.W.
Room 2043
Washington, DC 20001

Nancy E. Friedman, Esq
Brooke M. Maurer, Esq.
United States Department of Justice
Office of Immigration Litigation, Civil Division
Suite 7000S
P.O. Box 878
Ben Franklin Station
Washington, DC 20044

                    Counsel for Respondent




                              2
                        OPINION


ROTH, Circuit Judge:

       In this petition for review of a decision by the Board of
Immigration Appeals (BIA), we must determine the
specificity required in a “notice to appear” (NTA),
summoning an alien to appear before an Immigration Judge
(IJ) for removal proceedings. By statute, an NTA must
specify “[t]he time and place at which the proceedings will be
held.”1 The issue before us is whether a notice that lacks such
specificity is effective. The BIA has held that service of an
NTA, which did not contain these statutory requirements,
discontinued an alien’s residency period for purposes of the
Immigration and Nationality Act’s (INA) “stop-time” rule.2
Milton Orozco-Velasquez contends that BIA’s construction
of the statute is not entitled to deference and that we should
grant the petition for review.

                               I.

       An alien must reside in the United States “for a
continuous period of not less than 10 years” to be eligible for


1
  8 U.S.C. § 1229(a)(1)(G)(i).
2
   The INA’s “stop-time” rule “deem[s] to end” an alien’s
“period of continuous residence . . . when the alien is served a
notice to appear under” the provision setting out the NTA
requirements. See 8 U.S.C. § 1229b(d)(1).




                               3
cancellation of removal. 3 Orozco-Velasquez, a Guatemalan
native and citizen, arrived in the United States in September
1998 or February 1999 4 without being admitted or paroled. 5 6
On May 9, 2008, Orozco-Velasquez was served with a NTA,
ordering him to appear before an IJ in Elizabeth, New Jersey,
and noting that the date and time of removal proceedings
were “to be set.” Almost two years later, on April 7, 2010, he
received by mail an otherwise identical NTA, ordering him to
appear before an IJ in Newark, New Jersey. The government
has acknowledged that the second NTA was sent in order to
correct the address of the Immigration Court before which
Orozco-Velasquez was summoned to appear. On April 12,
2010, he was served with a Notice of Hearing, announcing
the date and time of the removal proceedings.

       On May 14, 2010, Orozco-Velasquez filed an
application for cancellation of removal on the ground that his
removal would result in “exceptional and extremely unusual
hardship” to his mother, a legal permanent resident of the
United States. Thereafter, he moved to terminate removal
proceedings, arguing that the April 2010 NTA effectively

3
  See 8 U.S.C. § 1229b(b)(1)(A).
4
   Orozco-Velasquez provides the earlier entry date. The
Immigration Judge identified the later one, which the BIA
characterized as “perhaps an incorrect date.”
5
  See 8 U.S.C. § 1182(a)(6)(A), (a)(9)(B)(ii).
6
  The initial NTA was served within ten years of Orozco-
Velasquez’s entry into the United States, assuming either
arrival date; the corrected NTA came ten years after entry,
assuming either arrival date. Thus, the discrepancy in dates
does not affect Orozco-Velasquez’s eligibility for
cancellation of removal.




                              4
superseded the May 2008 NTA and as a result he did not
receive proper notice of the proceedings until after he had
resided in the United States for a continuous ten-year period.7
In an August 19, 2011, oral decision, the IJ denied Orozco-
Velasquez’s motion to terminate and ordered him removed.
The IJ did not evaluate Orozco-Velasquez’s cancellation of
removal application on the merits, since he “tend[ed] to agree
with” the government’s characterization of the April 2010
NTA as non-superseding. Thus, the IJ found that notice was
effective upon service of the April 2010 NTA, precluding
Orozco-Velasquez’s application for cancellation of removal
under the INA’s “stop-time” rule, The BIA dismissed the
ensuing appeal. Relying on its own precedent, In re
Camarillo,8 the BIA held that the initial NTA, containing an
inaccurate Immigration Court address and omitting the date
and time of Orozco-Velasquez’s removal proceedings, was
not defective and thus provided adequate notice. The BIA
acknowledged that the Camarillo defect—omission of the
proceedings’ date and time—was “different” than giving the
wrong address for the court. Nonetheless, the BIA applied its
holding in Camarillo to bar Orozco-Velasquez’s application
for cancellation of removal. The BIA also cited a Department
of Justice regulation providing for amendment of an NTA to
“add[] or substitute[] charges of inadmissibility and/or
deportability and/or factual allegations”9 in support of its
determination that “a Notice to Appear is not defective simply
because the document does not include the specific date, time,
or place of hearing.”


7
  At no point did Orozco-Velasquez contest his removability.
8
  25 I&N Dec. 644 (BIA 2011).
9
  8 C.F.R. § 1240.10(e).




                              5
       Orozco-Velasquez pro se filed a petition for review in
this Court. We appointed pro bono amicus curiae counsel10
and directed amicus curiae and the parties to address in
supplemental briefs whether (1) Camarillo is entitled to
deference under Chevron, U.S.A., Inc. v. Natural Resources
Defense Council, Inc., 11 and (2) the BIA erred in applying
Camarillo to bar Orozco-Velasquez’s application for
cancellation of removal. We also requested that the parties
discuss a recent Second Circuit decision, Guamanrrigra v.
Holder,12 holding that, where an initial NTA contains errors
and/or omissions that are subsequently corrected, the “stop-
time” rule is triggered only upon perfection of notice.

                              II.

       The BIA had jurisdiction under 8 U.S.C. § 1103(g)(2).
The government maintains that 8 U.S.C. § 1252(g)13 deprives
us of jurisdiction to consider Orozco-Velasquez’s present
appeal.    The government relies exclusively on our


10
   We express our appreciation to counsel Stuart T. Steinberg
and Ryan M. Moore, of Dechert LLP, who undertook the
amicus curiae assignment pro bono, and to law student
Amanda Johnson, who argued adeptly in support of Orozco-
Velasquez.
11
   467 U.S. 837 (1984).
12
   670 F.3d 404, 410 (2012) (per curiam).
13
   Under 8 U.S.C. § 1252(g), “no court shall have jurisdiction
to hear any cause or claim by or on behalf of any alien arising
from the decision or action by the Attorney General to
commence proceedings, adjudicate cases, or execute removal
orders against any alien under this chapter.”




                              6
interpretation of that provision in Calix v. Attorney General.14
That reliance is misplaced. Setting aside its nonprecedential
status,15 Calix does not stand for the proposition that the
government advances, namely, that an IJ’s denial of a
petitioner’s motion to terminate proceedings necessarily
implicates a discretionary enforcement decision by the
Attorney General and is therefore unreviewable.

       The motion to terminate in Calix was premised on the
Department of Homeland Security’s purported failure to
follow its own internal procedures in commencing the
removal proceedings in the first place. Thus, the motion to
terminate served as a not-so-thinly veiled challenge to the
Attorney General’s decision to commence proceedings—a
plainly discretionary exercise of agency authority.16 To the
extent that § 1252(g)’s jurisdictional bar is aimed at “the
Attorney General’s decision to commence removal
proceedings,”17 it is inapplicable here. Orozco-Velasquez’s
contention is not that the proceedings were improperly
commenced but that he did not receive proper notice to
appear at removal proceedings until after the running of the

14
   423 F. App’x 240 (3d Cir. 2011).
15
    See Third Circuit Internal Operating Procedure 5.7;
Jamison v. Klem, 544 F.3d 266, 278 n.11 (3d Cir. 2008) (“We
do not accept [nonprecedential] opinions as binding
precedent[.]”).
16
   See 8 U.S.C. § 1252(g); also Heckler v. Chaney, 470 U.S.
821, 831 (1985) (“[A]n agency’s decision not to prosecute or
enforce, whether through civil or criminal process, is a
decision generally committed to an agency’s absolute
discretion.”).
17
   See Calix, 423 F. App’x at 241.




                               7
stop-time rule and thus he should be eligible to apply for
cancellation of removal. For that reason, the provisions of §
1252(g) do not apply to the present situation. We have
jurisdiction under 8 U.S.C. § 1252 to review the BIA’s final
order dismissing Orozco-Velasquez’s appeal.

                             III.

       Where an issue of law implicates the BIA’s expertise,
we review its legal determinations de novo, subject to the
Chevron principles of agency deference.18 “Under Chevron,
the statute’s plain meaning controls, whatever the Board
might have to say. But if the law does not speak clearly to the
question at issue, a court must defer to the Board’s reasonable
interpretation, rather than substitute its own reading.” 19

       The BIA determined that failure to “include the
specific date, time, or place of hearing” in a NTA has no
bearing on a notice recipient’s removability.20 Because that

18
   See Bautista v. Att’y Gen., 744 F.3d 54, 58 (3d Cir. 2014)
(citing Chevron, 467 U.S. at 844). Moreover, where, as here,
“the BIA issues a written decision on the merits, we review
its decision and not the decision of the IJ.” Mahn v. Att’y
Gen., 767 F.3d 170, 173 (3d Cir. 2014).
19
    Scialabba v. Cuellar de Osorio, 134 S. Ct. 2191, 2203
(2014) (internal citation omitted).
20
   We assume without deciding that construction of the INA’s
NTA and “stop-time” provisions implicates the BIA’s
“expertise in a meaningful way,” Cyberworld Enter. Techs.,
Inc. v. Napolitano, 602 F.3d 189, 196 (3d Cir. 2010), so that
the agency’s determination is reviewed under Chevron’s two-
step inquiry. Compare INS v. Aguirre-Aguirre, 526 U.S.
8
conclusion conflicts with the INA’s plain text, it is not
entitled to Chevron deference.

      In pertinent part, 8 U.S.C. § 1229(a) provides as
follows:

      (1) In general

      In removal proceedings under section 1229a of
      this title, written notice (in this section referred
      to as a ‘notice to appear’) shall be given in
      person to the alien . . . specifying the following:

             (A) The nature of the proceedings
             against the alien.

             (B) The legal authority under which the
             proceedings are conducted.

             (C) The acts or conduct alleged to be in
             violation of law.

             (D) The charges against the alien and the
             statutory provisions alleged to have been
             violated.


415, 424-25 (1999) (recognizing BIA’s expertise in defining
“serious nonpolitical crime,” as used in INA), with Sandoval
v. Reno, 166 F.3d 225, 239-40 (3d Cir. 1999) (disregarding
BIA’s claimed expertise in construing INA provision’s
effective date); Bamidele v. INS, 99 F.3d 557, 561-62 (3d Cir.
1996) (rejecting BIA’s claimed expertise in interpreting INA
section’s statute of limitations).




                               9
                                   ***

             (G)(i) The time and place at which the
             proceedings will be held.

                                   ***

      (2) Notice of change in time or place of
      proceedings

             (A) In general

             In removal proceedings under section
             1229a of this title, in the case of any
             change or postponement in the time and
             place of such proceedings[] . . . a written
             notice shall be given in person to the
             alien . . . specifying--

                    (i) the new time or place of the
                    proceedings, and

                    (ii) the consequences under
                    section 1229a(b)(5) of this title of
                    failing, except under exceptional
                    circumstances, to attend such
                    proceedings.

       The INA’s “stop-time” provision, which governs an
alien’s accrual of continuous residency (ten years of which




                              10
must be attained to apply for cancellation of removal),21
specifically incorporates the aforementioned notice
requirements: “[A]ny period of continuous residence or
continuous physical presence in the United States shall be
deemed to end . . . when the alien is served a notice to appear
under section 1229(a) of this title . . ..” 22 Thus, an alien’s
period of continuous residence is interrupted, that is, time
stops, only when the government serves a NTA in
conformance with 8 U.S.C. § 1229(a).

       We disagree with those of our sister circuit courts of
appeals that have found ambiguity in § 1229b(d)(1)’s “stop-
time” definition.23 To be sure, the “stop-time” statute

21
   See 8 U.S.C. § 1229b(b)(1)(A).
22
   Id. § 1229b(d)(1).
23
   See Guaman-Yuqui v. Lynch, 786 F.3d 235, 238-39 (2d Cir.
2015); Urbina v. Holder, 745 F.3d 736, 739-40 (4th Cir.
2014); Gonzalez-Garcia v. Holder, 770 F.3d 431, 434 (6th
Cir. 2014); Yi Di Wang v. Holder, 759 F.3d 670, 674 (7th Cir.
2014). We note that the Urbina court did not engage in its
own construction of the “stop-time” statute. Instead, it
offered: “As to [Chevron’s] first step, we agree with the BIA
that the relevant statutory provision is ambiguous.” 745 F.3d
at 740; in speciem contra Chevron, 467 U.S. at 842-43 & n.9
(“The judiciary is the final authority on issues of statutory
construction and must reject administrative constructions
which are contrary to clear congressional intent.”). To the
extent that the Seventh Circuit Court of Appeals relied in turn
on the Urbina court’s step one analysis in arriving at the same
conclusion, 759 F.3d at 674 (citing Urbina, 745 F.3d at 739-
40), it only compounded a misapplication of Chevron’s
judicially resolved, text-centered threshold inquiry.




                              11
“encompasses more than just [§ 1229(a)(1)] dealing with the
NTA.”24 Of particular import, the “stop-time” rule also
incorporates § 1229(a)(2), which permits a “change or
postponement in the time and place of such proceedings” if
the alien is provided written notice of the change. 25 But the
statute’s incorporation of these additional provisions does
nothing to diminish the clear-cut command set out in §
1229(a)(1) that notice “shall be given in person to the alien . .
. specifying,” inter alia, “[t]he time and place at which the
proceedings will be held.” 26

       “The word ‘shall’ is ordinarily the language of
command.” 27 Black’s Law Dictionary defines “shall” as “a
duty to; more broadly, is required to.” Black’s characterizes
this most common usage as “the mandatory sense that drafters
typically intend and that courts typically uphold” statutes
containing “shall.”28 In the absence of a conflicting canon of
statutory construction (e.g., statutorily imposed deadlines for

24
   See Gov’t Supp. Br. at 7.
25
   8 U.S.C. § 1229(a)(2)(A).
26
   Id. § 1229(a)(1)(G)(i) (emphasis added).
27
Ala. v. Bozeman, 533 U.S. 146, 153 (2001) (internal
quotation marks omitted); see Lexecon Inc. v. Milberg Weiss
Bershad Hynes & Lerach, 523 U.S. 26, 35 (1998) (“[T]he
mandatory ‘shall’ . . . normally creates an obligation
impervious to judicial discretion.”).
28
    Black’s Law Dictionary 1499 (9th ed. 2009); see Eid v.
Thompson, 740 F.3d 118, 123 (3d Cir. 2014) (“When words
[in statutes] are left undefined, we have turned to standard
reference works such as legal and general dictionaries in
order to ascertain their ordinary meaning.” (internal quotation
marks and citation omitted)).




                               12
administrative action), 29 we presume that, when Congress
says shall, it conveys a mandatory rather than a hortatory
instruction. We therefore hold that an NTA served “under
section 1229(a)” is effective, for purposes of the “stop-time”
rule,30 only when it includes each of the items that Congress
instructs “shall be given in person to the alien.” 31

        Moreover, in requiring that an “alien [be] served a
notice to appear under section 1229(a)” to suspend the alien’s
accrual of continuous residency, 8 U.S.C. § 1229b(d)(1)
simultaneously compels government compliance with each of
§ 1229(a)(1)’s NTA requirements and accommodates a
“change or postponement in the time and place of [removal]
proceedings” when the government provides written notice of
such changes to the alien. Congress’s incorporation of §
1229(a) in its entirety conveys a clear intent: that the
government may freely amend and generally supplement its
initial NTA;32 but to cut off an alien’s eligibility for
cancellation of removal, it must do so within the ten years of
continuous residence identified in § 1229b(b)(1)(A) (one of
three cancellation-of-removal provisions the “stop-time” rule
exists to explicate). Thus, an initial NTA that fails to satisfy
§ 1229(a)(1)’s various requirements will not stop the

29
   See, e.g., Shenango Inc. v. Apfel, 307 F.3d 174, 193-94 (3d
Cir. 2002).
30
   8 U.S.C. § 1229b(d)(1).
31
   Id. § 1229(a)(1).
32
    Because 8 C.F.R. § 1240.10(e) (providing that the
Government may “add[] or substitute[] charges of
inadmissibility and/or deportability and/or factual allegations”
in a NTA) is consistent with our interpretation of 8 U.S.C. §§
1229 and 1229b, we do not address the regulation’s validity.




                              13
continuous residency clock until the combination of notices,
properly served on the alien charged as removable, conveys
the complete set of information prescribed by § 1229(a)(1)
within the alien’s first ten years of continuous residence.33

       Here, the government did not comply with §
1229(a)(1)’s directive until April 2010, when it served
Orozco-Velasquez with a NTA correcting the address of the
Immigration Court and a Notice of Hearing establishing the
date and time of removal proceedings. To the extent that the

33
   Accord Guamanrrigra, 670 F.3d at 610 (“[W]e hold that
the stop-time rule is triggered upon service of a Notice to
Appear that (alone or in combination with a subsequent
notice) provides the notice required by [§ 1229(a)(1)],
notwithstanding any imperfections in the service of
subsequent notices of changes in the time or place of a
hearing under § [1229(a)(2)].”).
        In Guaman-Yuqui, the court overruled the
Guamanrrigra court’s self-styled “hold[ing]” partly on the
basis of legislative history. 786 F.3d at 238-39. Notably, the
only legislative history the court identified was an
explanatory memorandum that accompanied an omnibus
appropriations bill amending the “stop-time” rule. 143 Cong.
Rec. S12265-01 (daily ed. Nov. 9, 1997). The memorandum
submitted by five senators purports to explain why Congress
enacted the “stop-time” provision in the first place, id. (to
alter a status quo in which “people were able to accrue time
toward the [then-]seven-year continuous physical presence
requirement after they already had been placed in deportation
proceedings”), but nowhere addresses whether service of a
defective NTA bears the same “stop-time” consequences as a
NTA that complies with § 1229(a)(1).




                             14
government served the second NTA and Notice of Hearing
pursuant to § 1229(a)(2),34 it did so too late to affect Orozco-
Velasquez’s eligibility for cancellation of removal. By the
time he was served with the latter notices, Orozco-Velasquez
had resided in the United States continuously for more than
eleven years. As the “stop-time” rule does not apply to such
tardy service, Orozco-Velasquez was entitled to apply for
cancellation of removal.

                              IV.

       A Notice to Appear is not meant to be enigmatic. Its
purpose is to provide an alien with notice—of the charges
against him and the basic contours of the proceedings to
come. During the first nine and a half years of his continuous
residence in the United States, Orozco-Velasquez was given
no notice at all. Mere months before the ten-year mark of
“stop-time” significance, he received an NTA omitting
fundamental,     statutorily  required     information     and
misinforming him of the proceedings’ location.

34
   We express no opinion as to whether the NTA and/or
Notice of Hearing served on Orozco-Velasquez in April 2010
would be effective outside the context of the “stop-time” rule.
We are mindful, however, that 8 U.S.C. § 1229(a)(2) provides
only for a “change or postponement in the time and place of
[removal] proceedings,” and does not by its terms address
present circumstances, in which the Government did not
include a date or time for removal proceedings in the initial
NTA. Thus, the April 2010 notice did not provide “the new
time . . . of the proceedings,” 8 U.S.C. § 1229(a)(2)(i)
(emphasis added), but rather the only time of which Orozco-
Velasquez was ever notified.




                              15
       The BIA has permitted the government’s counter-
textual mode of providing notice. Taken to its logical
conclusion, the agency’s approach might treat even a “notice
to appear” containing no information whatsoever as a “stop-
time” trigger, permitting the government to fill in the blanks
(or not) at some unknown time in the future. We believe such
an approach contradicts the plain text of the INA’s “stop-
time” and NTA provisions. Therefore, we will not defer to an
interpretation of the INA that would omit the requirement that
full notice be provided to non-citizens facing such critical
proceedings.

       For the foregoing reasons, we will grant the petition
for review, vacate the BIA’s order dismissing the petitioner’s
appeal, and remand this case to the BIA with instructions to
remand it to the Immigration Court to consider Orozco-
Velasquez’s application for cancellation of removal. 35




35
    We anticipate that on remand Orozco-Velasquez’s
application for cancellation of removal will receive the
“individualized determination” due process demands. See
Mudric v. Att’y Gen., 469 F.3d 94, 100 (3d Cir. 2006). We
need not decide whether the Immigration Court’s initial
failure to assess his application on the merits constituted an
abridgment of procedural due process.




                             16